Citation Nr: 1401343	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-40 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota
 


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a service connection for alcohol abuse/dependence as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the Veteran's initial claim was for service connection for PTSD.  The medical evidence of record indicates that the Veteran was assessed with depression in December 2011.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In compliance with the Court's holding in Clemons, the Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder, to include PTSD, as styled on the title page. 

In January 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand order and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD.

2.  The Veteran does not meet the criteria for a diagnosis of depression.

3.  There is no evidence of a compensably disabling psychosis within one year following discharge from active duty.

4.  Alcohol abuse is not attributable to service.
CONCLUSIONS OF LAW

1. The criteria for service connection for a psychiatric disorder, to include PTSD, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2. The criteria for service connection for alcohol abuse/dependence as secondary to
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided to the Veteran in a December 2009 letter.

As for the duty to assist, all of the Veteran's service treatment records (STRs), VA treatment records and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  The case was previously remanded in January 2013 to obtain a current VA psychiatric examination and private treatment records.  It appears there was substantial compliance with the prior remand orders and the Board may continue with its adjudication.  See Stegall, 11 Vet. App. at 271.  The Veteran was provided with authorization forms for several private physicians, but did not return completed authorization forms to the RO.  See Letter to Veteran, February 2013; see also 38 C.F.R. § 3.159 (c)(1).  A VA psychiatric examination was scheduled in July 2013, but the Veteran failed to report for the examination despite receiving appropriate notice.  See 38 C.F.R. § 3.655.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran contends that service connection is warranted for a psychiatric disorder, to include PTSD, and for alcohol abuse as secondary to PTSD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that:  (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of diagnosing a psychiatric disorder, to include PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed psychiatric disorder.

Under 38 C.F.R. 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Psychiatric Disorder, to include PTSD

The Veteran claims that he developed PTSD while serving in Vietnam from May 1968 to June 1969.  See Veteran's Application for Compensation and/or Pension, December 2009.  Specifically, the Veteran claims that in April 1969, he had just left the mess hall when it was hit by a mortar.  See Statement in Support of Claim for PTSD, January 2010.  The Veteran was injured and the mess hall was destroyed.  Id.  In May 2010, the Veteran's stressor event was verified and the RO conceded that the Veteran suffered an in-service stressor.  See PTSD Stressor Corroboration Research, May 2010; see also Rating Decision, June 2010.

This claim therefore turns on the question of whether the Veteran has a current diagnosis of PTSD or other acquired psychiatric disability which has been linked to his experiences during service.

The Veteran has described his symptoms as feelings of depression and anxiety with chronic problems falling asleep due to intrusive thoughts and memories of his time in Vietnam.  The Veteran uses alcohol to help him sleep. The Veteran also has symptoms of chronic irritability and outbursts of anger, which increase significantly when he is drinking.

The Veteran's wife submitted a statement saying that the Veteran's drinking began in 1970 and has gotten progressively worse.  Over the years, the Veteran has received treatment for his alcohol use, but he still "loses it quite often."  In 1991, the Veteran had a stroke and experienced flashbacks of Vietnam for many days.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of PTSD or any other psychiatric diagnoses or complaints. 

When evaluating medical opinions, it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations and there must be plausible reasons for favoring one opinion over another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The only medical evidence of PTSD in the record is from diagnoses rendered in September 2008 and May 2013 and a positive PTSD screen in October 2010.  In September 2008, the Veteran's discharge instructions from Seven Hills Behavioral Institute documented an Axis I diagnosis of "Alcohol Dependence; PTSD."  The diagnosis was rendered by a therapist or social worker, was not accompanied by any supporting clinical data and provided no detailed rationale as to why the Veteran was diagnosed with PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

May 2013 Minneapolis VAMC records show that the Veteran was diagnosed with "PTSD sec to military," by a clinical nurse specialist mental health.  The treatment records provide no indication that the Veteran's claims file or service treatment records were reviewed prior to the diagnosis being rendered.  See Sims v. Nicholson, 19 Vet. App. 453, 458-59 (2006).  There is also no indication that the clinical nurse specialist used the criteria required by the DSM-IV when assigning the Veteran a diagnosis of PTSD, as there was no discussion of the qualifying symptomatic criteria.  See 38 C.F.R. § 4.125(a).  

The record also contains a diagnosis of depression from a family nurse practitioner.  See Minneapolis VAMC, Primary Care Note, December 2011.  The Veteran's depression diagnosis was not accompanied by any supporting clinical data and provided no rationale as to why the Veteran was diagnosed with depression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, on the same day, the Veteran received a negative depression screen.  See Minneapolis VAMC, Primary Care Nursing Note, December 2011.  

The Veteran has undergone one VA examination with a licensed doctorate-level psychologist, who did not find that the Veteran met the criteria for a diagnosis of PTSD or any other psychiatric disability related to service.  See VA PTSD Examination, June 2010.  The June 2010 VA examination has far greater probative value that the preceding diagnoses for several reasons, including the fact that psychologists have greater training, experience, and skill in diagnosing mental disorders than a therapist, social worker, family nurse practitioner or clinical nurse, even one with a specialty in mental health issues.  

The June 2010 VA mental health examination found no diagnosis of any psychiatric disabilities.  The VA examiner reviewed the Veteran's claims file, his prior lay statements and obtained his pertinent medical history.  The examiner found no psychotic processes were evident or endorsed.  The Veteran was alert and oriented in all spheres, with clear and coherent thought processes, normal speech, a reasonable amount of insight into his current circumstances, with pleasant affect and mood "mostly pretty good."  The Veteran denied feelings of hopelessness, helplessness, anxiety, worry, tension, vigilance, compulsive behaviors, panic attacks, hallucinations, or delusional thought patterns.  He was able to handle his activities of daily living and liked to play golf, bowl, hunt and fish.  The Veteran did relay some difficulty falling asleep as a result of an odd sleep pattern he kept when he drove a cab.  He also reported chronic problems with irritability and outburst of anger.  The Veteran's global assessment of functioning (GAF) score was 70, reflecting mild symptoms but generally functioning pretty well.  The VA examiner's finding of no diagnosis of a mental disorder was based on the examiner's complete review of the Veteran's claims file, clinical interview of the Veteran and clinical impressions.  This examination is therefore afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

When the Board previously reviewed the claim, it noted that treatment records identified by the Veteran had not been obtained and were thus not available for review by the VA examiner.  The Board remanded the claim in order to obtain those records and afford the Veteran another VA examination.  The Veteran did not respond to the RO's request for authorization to obtain the records and he failed to report to the VA examination which may have rendered an opinion necessary to decide the claim.  

Service connection may not be granted without competent medical evidence of a current disability.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  After weighing the medical opinions in the record, the Board finds the June 2010 VA mental health examination is more probative than the other medical diagnoses of record.  

The Board acknowledges that the Veteran contends that he does have PTSD as a result of his experiences in Vietnam.  The Board recognizes that as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994).  However, diagnosing a psychiatric disability, including PTSD, requires specialized training and thus, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from a psychiatric disability caused by or otherwise related to his military service.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Hence, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of his claim for service connection.

The Board has considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  Psychosis shall be presumed to have been incurred in service when the Veteran has served continuously for 90 days or more during a period of war and it manifests to a degree of 10 percent or more within one year from termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, the record shows the Veteran first received mental health treatment in 2008, which is 39 years after his separation from service.  Further, the Veteran has not been diagnosed with psychosis.  Therefore, this presumption is inapplicable. 

Based upon the weight of the evidence, at no time during the appeal period did the Veteran have a diagnosis of any psychiatric disorder.  As a result, the Board concludes that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C.A. §5107.

Alcohol Abuse/Dependence Secondary to PTSD

There has been no demonstration, by competent clinical evidence of record that the Veteran has PTSD attributable to his military service.  Thus, as a matter of law, the Veteran cannot link his alcohol abuse to his service as a result of PTSD.  See 38 C.F.R. § 3.310(a); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, entitlement to service connection for alcohol abuse as secondary to PTSD must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied. 

Entitlement to a service connection for alcohol abuse/dependence as secondary to PTSD, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


